DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application claims foreign priority benefits from CN202010586244 filed in China on 06/24/2020. The certified copy of foreign priority application was received on 01/11/2021. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2020 is considered and attached. 
Allowable Subject Matter 
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1,  PANG et al., US-20150277627-A1, hereinafter as, PANG discloses a mask (fig.1, the mask that is used to design the touch unit of fig.1 is inherently present), comprising: a substrate (para 0028, fig.3, substrate 200); and a mesh pattern disposed on the substrate (fig.1, mesh pattern disposed on the substrate 200), wherein the mesh pattern (fig.1, mesh pattern) comprises: a first striped pattern and a second striped pattern, wherein the first striped pattern and the second striped pattern intersect each other (fig.1, electrode block 1 and electrode block 2 as shown intersection each other at the bridge portions); wherein the first striped pattern (electrode block 1, fig.1) comprises a first section, a second section and a third section, and the second section is disposed between the first section and the third section (middle bridge portion of electrode block 1 as second section which is disposed between left and right wings, as first and third sections, fig.1); wherein the second striped pattern (electrode block 2, fig.1) comprises a fourth section, a fifth section and a sixth section, and the fifth section is disposed between the fourth section and the sixth section (the bridge portion of electrode block 2 as the fifth section which is disposed between the top and down wings, as fourth and sixth sections, fig.1); 
PANG does not disclose “and wherein the first section has a first extension direction, the fourth section has a second extension direction, a first included angle is between the first extension direction and the second extension direction, the fifth section and the second section intersect each other, a second included angle is between the fifth section and the second section, and the second included angle is greater than the first included angle.”   
In regards to claim 10, PANG discloses an electronic device, (fig.1, touch unit) comprising: a substrate (para 0028, fig.3, substrate 200); and a metal mesh structure disposed on the substrate (fig.1, mesh pattern is a metal mesh, para 0007, disposed on the substrate 200), wherein the metal mesh structure (fig.1, mesh pattern is a metal mesh, para 0007) comprises: a node (bridge structure, fig.1); a plurality of inner metal sections (electrode blocks 2 are below the electrode blocks 1, fig.2, fig.1), wherein the inner metal sections are connected to the node (the bottom electrode 2 is connected to its bridge, fig.1); 
PANG does not disclose “and a plurality of outer metal sections, wherein each of the outer metal sections is connected to a corresponding one of the inner metal sections, and each of the inner metal sections is disposed between a corresponding one of the outer metal sections and the node; wherein the outer metal sections comprise a first outer metal section and a second outer metal section adjacent to the first outer metal section, the first outer metal section has a first extension direction, the second outer metal section has a second extension direction, a first included angle is between the first extension direction and the second extension direction, the inner metal sections comprise a first inner metal section and a second inner metal section adjacent to the first inner metal section, the first outer metal section is connected to the first inner metal section, the second outer metal section is connected to the second inner metal section, the first inner metal section has a third extension direction, the second inner metal section has a fourth extension direction, a second included angle is between the third extension direction and the 
Accordingly, the independent claims 1 and 10 are allowed. The dependent claims 2-9 are also allowed based on their respective dependencies from the independent claim 1. The dependent claims 11-16 are also allowed based on their respective dependencies from the independent claim 10. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627